Title: Thomas Jefferson to George Washington Jeffreys, 3 March 1817
From: Jefferson, Thomas
To: Jeffreys, George Washington


            
              Sir
              Monticello Mar. 3. 17.
            
            Your favor of Feb. 17. came to hand two days ago. I wish it were more in my power to fulfill the request of furnishing you with a full and compleat catalogue for an Agricultural library. for this first and and most useful of all human arts and sciences I have had from earliest life the strongest partiality. yet such have been the circumstances of the times in which I have happened to live that it has never been in my power to indulge it. my reading in that line therefore has been necessarily restrained. and for practice I have had still less leisure and opportunity until age had deprived me of the activity it called for. the catalogue therefore now inclosed, is sent rather in proof of my readiness, than of my competence to serve your society. there is probably no better husbandry known at present than that of England. but that is for the climate & productions of England. their books lay for us a foundation of good general principles: but we ought, for their application, to look more than we have done into the practices of countries and climates more homogeneous with our own. I speak as a Southern man. the agriculture of France and Italy is good, and has been better than at this time; the former in the age of De Serres, the latter in the time of Cato, Varro Etc. lessons useful to us may also be derived from Greece and Asia Minor, in the times of their eminence in science and population. I wish I could have been more copious in that part of my catalogue; but my acquaintance with their agricultural writings has not enabled me to be so.
            The horizontal ploughing, after which you enquire, has been practised here by Colo Randolph, my son in law, who first introduced it, about a dozen or fifteen years. it’s advantages were so soon observed that it has already become very general, and has entirely changed & renovated the face of our country. every rain before that, while it did a temporary good, did greater permanent evil, by carrying off our soil; and fields were no sooner cleared than wasted. at present we may say that we lose none of our soil, the rain not absorbed in the moment of it’s fall being retained in the hollows of the beds until it can be absorbed. our practice is when we first enter on this process, with a rafter level of 10.f. span, to lay off guide-lines, conducted horizontally from one end to the other of the field, and about 30. yards apart. the steps of the level on the ground are marked by a stroke of a hoe, and immediately followed by a plough to preserve the trace. a man, or a boy of 12. or 15. years old, with the level, and two smaller boys to mark the steps, the one with sticks, the other with the hoe, will do an acre of this an hour, and when once done, it is forever done. we generally level a field the year it is put into corn, until all have been once levelled. the intermediate furrows are run by the eye of the ploughman, governed by these guide lines, and is so done as to lay the earth in horizontal beds of 6.f. wide with deep hollows or water furrows between them, to hold superfluous rain. the inequalities of declivity in the hill will vary in places the distance of the guide lines, and occasion gores, which are thrown into short beds.   As in ploughing very steep hillsides horizontally the common plough can scarcely throw the furrow up-hill, Colo Randolph has contrived a very simple alteration of the share which throws the furrow down-hill both going and coming. it is as if two shares were welded together at their strait side, and at a right angle with each other. this turns on it’s bar as a pivot, so as to lay either share horizontal and the other vertical, & is done by the ploughman in an instant by a single motion of the hand, at the end of every furrow. I inclose a bit of paper cut into the form of the double share, which being opened, at the fold, to a right angle, will give an idea of it’s general principle.   I have transferred this method of ploughing to a possession I have near Lynchburg 90. miles to to the S.W. from this place, where it is spreading rapidly, and will be the salvation of that, as it confessedly has been of this part of the country. horizontal and deep ploughing, with the use of plaister & clover, which are but beginning to be used here, we believe will restore this part of our country to it’s original fertility which was exceeded by no upland in the state.   This is the best account I am able to give you of the horizontal ploughing. poor, as I am, in the practice of agriculture, and not rich in it’s theory, I can do no more than prove my wishes to be useful, adding those for the success of your institution, and assurances of my great respect & consideration.
            Th: Jefferson
          